DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-21 are pending, claims 1-10 have been examined in this application, claims 11-21 are withdrawn, with claim 11 being amended and claim 21 being new.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/30/2018 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 03/26/2021 is acknowledged.  The traversal is on the ground(s) that searching both groups would not be an undue burden.  This is not found persuasive because if the apparatus can be practiced with a variety of methods as claimed, and if the method can be practiced with a variety of materially different apparatuses as claimed, then it would provide an undue search burden to consider diverging classes of search. For example, an apparatus as claimed could be used irradiate eggs in an animal cage which would be provided in A01K41/00 A01K41/023, etc, however these classes would not necessarily need to be searched with the method as claimed, since the method specifies the step of providing the light incident upon a plant. Additionally, methods always require more of a burden as the search requires more text searching for the specific steps of the process rather than searching for structure which may be present in application figures. Additionally, having the apparatus claims dependent on the method claims does not change the restriction requirement, as the two sets of claims are still drawn to an apparatus and a method.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 3-9 are objected to because of the following informalities:  
Claim 3 line 1, claim 4 line 1, claim 5 line 3 “the generating the” appears to have an extra “the” and should be –generating the--.
Claim 6, 7, 9, line 1 “the generating the” appears to have an extra “the” and should be –generating the--.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 “the radiant flux incident upon at least one growing plant” is confusing since it does not appear radiant flux is what is incident on plants in the present disclosure. According to FIG 2, applicant indicates that light 22 is what is incident upon the plants, and specifies in the specification that radiant flux is a measurement of energy exhibited over time.
Claim 3 line 4 “PC” it is unclear what the acronym “PC” is referring to. Based on the specification, this has been interpreted as “phosphor converted”. This acronym should be written out.
Claim 6 line 2 “generating such that” is unclear, it’s uncertain what applicant intends the term “generating” to refer to – whether this is referring to the generation of the light spectrum or generating 7%-13% of the radiant flux. This limitation has been examined as best understood to 
Claim 7, claim 9, and claim 10 also uses “generating such that” which is unclear, and has been interpreted similarly as above to indicate the LED based horticultural light spectrum additionally generates the respective percentages and wavelengths.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger.
In regards to claim 1, Wollaeger teaches a horticultural lighting method, comprising: generating a light-emitting diode (LED)-based horticultural light spectrum (Wollaeger; LEDs, title and introduction) at a radiant flux (Radiant flux refers to a light’s radiant power, and corresponds to the energy or power emitted/radiated/transmitted per unit time See Pg. 9 of the specification. It is understood that since a percentage is a ratio of a whole, the percentage of radiant flux corresponds to a percentage of energy/power radiated/transmitted/emitted which corresponds to the percentage of light used), wherein: 
(i) 7%-15% of the radiant flux is from light with wavelengths in a blue light band of 400 nanometers (nm) to less than 500 nm (Wollaeger; Part 1, FIG 3; 10% blue light used) (Wollaeger; Part 2, peak blue light of 446nm) (where blue light is defined as having a wavelength of 400-500nm), 
(ii) 20%-40% of the radiant flux is from light with wavelengths in a green light band of 500 nm to less than 600 nm (Wollaeger; Part 2, FIG 2; 25% green light used, peak of 516 nm) (where green light is defined as having a wavelength of 495-570nm); and 
(iii) 45%-60% of the radiant flux is from light with wavelengths in a red light band of 600 nm to less than 700 nm (Wollaeger; Part 2, FIG 2; 50% red light used, peak of 634 or 664) (where red light is defined as having a wavelength of 620-700nm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratios of red, green, and blue light incident upon plants as taught by Wollaeger such that the ratios were 10% blue light, 25% green light, and 50% red light. Wollaeger teaches in Part 2 where a combination of red and green light increases the height of a plant, while the combination of red, green, and blue light stimulates flowering and decreases edema on tomato plants. Changing the ratio such that there is greater green light and less blue light would ensure the plants grow taller while still using critical blue light to support the flowering of plants.

In regards to claim 2, Wollaeger teaches the method of claim 1, further comprising directing the radiant flux incident upon at least one growing plant (Wollaeger; see introductions of Parts 1 and 2, and see FIGs where the light and thus the radiant flux of the lights were incident upon multiple growing plants).

In regards to claim 5, Wollaeger teaches the method of claim 1, wherein the method includes generating the LED-based horticultural light spectrum with a horticultural lighting device that includes a plurality of LEDs (Wollaeger; see Part 1, FIG 2), and further wherein the generating the LED-based horticultural light spectrum includes contributing a respective fraction of the radiant flux with each LED in the plurality of LEDs (Wollaeger; where each LED would generate and contribute to at least a fraction of the radiant flux).  

In regards to claim 7, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that 15-20% of the radiant flux is from light with wavelengths in a photosystem light band of 660 nm to 720 nm (Wollaeger; see Part 1, where hyper red peak 665 nm was tested at a proportion of 20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light spectrum of Wollaeger such that it utilizes 20% of red light at 665 nm, or 664 nm as indicated above. These wavelengths still fall within the category of red light, which would continue to provide the plants with its benefits while allowing a user to choose between different wavelengths of red light based on efficiency, LED longevity, or cost, without affecting plant quality. 
  
In regards to claim 9, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that at most 3% of the radiant flux is from light with wavelengths greater than 750 nm (Wollaeger; the tests did not provide any light with wavelengths greater than 750 nm, which is less than 3%).  

In regards to claim 10, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that: 
(Wollaeger; Part 1, FIG 3; 10% blue light used); 
(ii) at least 25% and at most 35% of the radiant flux is in the green light band (Wollaeger; Part 2, FIG 2; 25% green light used); and 
(iii) at least 47% and at most 53% of the radiant flux is in the red light band (Wollaeger; Part 2, FIG 2; 50% red light used).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20180084733 A1) to Adams.
In regards to claim 3, Wollaeger teaches the method of claim 1, where the LED-based horticultural light spectrum includes generating a first fraction of the LED-based horticultural light spectrum with at least one red LED (Wollaeger; see Part 1 and 2), but fails to teach wherein the generating the LED-based horticultural light spectrum includes: 
(i) generating a first fraction of the LED-based horticultural light spectrum with at least one wideband PC red LED; and Page 2 - AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; Serial No. 16/174,910
(ii) generating a second fraction of the LED-based horticultural light spectrum with at least one white LED.  
Adams teaches (i) generating a first fraction of the LED-based horticultural light spectrum with at least one wideband PC red LED (Adams; [0052] phosphor converted red LEDs); and Page 2 - AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; Serial No. 16/174,910
(ii) generating a second fraction of the LED-based horticultural light spectrum with at least one white LED (Adams; [0052] phosphor converted white LEDs).
[Applicant additionally states that these types of LEDs are known and manufactured on page 7 of the instant application, sold by OSRAM Opto Semiconductors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality of LEDs to cover the fractions of LED . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20190383450 A1) to Meir.
In regards to claim 4, Wollaeger teaches the method of claim 1, but fails to teach wherein the generating the LED-based horticultural light spectrum includes generating an entirety of the LED-based horticultural light spectrum with a single LED.  
Meir teaches wherein the generating the LED-based horticultural light spectrum includes generating an entirety of the LED-based horticultural light spectrum with a single LED (Meir; see FIG 10 where the spectrum emitted by single LED 212 covers a broad spectrum from blue, green, and red light [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wollaeger such that it utilized a single white phosphor converted LED formed from a blue LED as taught by Meir to cut down on the number of lights needed to provide the wavelengths for growing the plants. Having less lights can be cost effective and the single LED can provide uniformity in illumination. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20120020071 A1) to McKenzie.
In regards to claim 6, Wollaeger teaches the method of claim 1, but fails to teach wherein the generating the LED-based horticultural light spectrum includes generating such that 
McKenzie teaches wherein the generating the LED-based horticultural light spectrum includes generating such that 7%-13% of the radiant flux is from light with wavelengths in a near-infrared light band of 700 nm - 800 nm (McKenzie; [0014] 9.5% wavelengths in the 730-750 nm range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelengths of Wollaeger such that it includes light with near-infrared wavelengths such as taught by McKenzie. Near-infrared light, which is still part of visible light, would contribute to a broader range of wavelengths that more closely resembles natural light.

In regards to claim 8, Wollaeger teaches the method of claim 7, but fails to teach wherein the photosystem light band includes both photosystem II light at 680 nm and photosystem I light at 700 nm. 
McKenzie teaches wherein the photosystem light band includes both photosystem II light at 680 nm and photosystem I light at 700 nm (McKenzie; [0014] uses a range of 600-700nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use all the wavelengths of red light from 600-700 nm as taught by McKenzie for the light band of Wollaeger. These wavelengths still fall within the category of red light, which would continue to provide the plants with its benefits while allowing a user to choose between different wavelengths of red light based on efficiency, LED longevity, or cost, without affecting plant quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL International Lighting in Controlled Enviornments workshop, Pages 25-35, particularly page 32 which discloses ratios of radiant flux provided by single lamps within the wavelength ranges as disclosed above.
US 20200275623 A1 to Gheshlaghi [0092] teaches 10% green, 40-60% blue, and 30-50% yellow to red “spectrum recipe”
US 20180135830 A1 to Cai [0003] states that red and a small amount of blue light (8% of total red flux) worked best.
US 20160353672 A1 to Hoffman [0008] states LED exposure uses 10-30% blue, 1-10% green, and 70-90% red. 
US 20150351325 A1 to Shelor [0053] uses 40% red, 20% amber, 20% green, 20% blue. 
Effective Filing Dates after the instant application, but still relevant to the disclosure:
US 20210029891 A1 to Ashdown [0020] states that adding some green and white light promotes photosynthetic activity.
US 20200396907 A1 to Li has light percentages for cannabis [0007] 10-18.4% blue, 40-73.6% red, 8-34% green-yellow
US 10244687 B1 to Vardi teaches intensities green spectrum intensity is at 10-40% at wavelengths of 570-600 nm, blue intensity is 0-20% at wavelengths of 420-480 nm, red spectrum intensity is 10-50% at 600-620 nm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        



/EBONY E EVANS/Primary Examiner, Art Unit 3647